Case 1:18-cv-07291-VSB-RWL Document 74-5 Filed 08/10/20 Page 1 of 2




                   EXHIBIT 5
SEC FORM 3             Case 1:18-cv-07291-VSB-RWL Document 74-5 Filed 08/10/20 Page 2 of 2                                                               8/4/20, 2(23 PM




 SEC Form 3
            FORM 3                          UNITED STATES SECURITIES AND EXCHANGE                                                          OMB APPROVAL
                                                          COMMISSION                                                                                           3235-
                                                                      Washington, D.C. 20549                                             OMB Number:
                                                                                                                                                                0104
                                                                                                                                         Estimated average burden
                                     INITIAL STATEMENT OF BENEFICIAL OWNERSHIP OF                                                        hours per
                                                                                                                                         response:
                                                                                                                                                                 0.5
                                                       SECURITIES
                                                Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                       or Section 30(h) of the Investment Company Act of 1940

  1. Name and Address of Reporting Person*          2. Date of Event         3. Issuer Name and Ticker or Trading Symbol
                                                    Requiring Statement
   MintBroker International,                        (Month/Day/Year)
                                                                             AVALON HOLDINGS CORP [ AWX ]
   Ltd.                                             07/27/2018               4. Relationship of Reporting Person(s) to        5. If Amendment, Date of Original
                                                                             Issuer                                           Filed (Month/Day/Year)
                                                                             (Check all applicable)
                                                                                                                              6. Individual or Joint/Group Filing
   (Last)         (First)           (Middle)                                          Director         X    10% Owner         (Check Applicable Line)
   ELIZABETH AVE. & BAY                                                               Officer (give         Other (specify           Form filed by One Reporting
                                                                                      title below)          below)              X Person
   STREET
                                                                                                                                     Form filed by More than One
                                                                                                                                     Reporting Person
  (Street)
   NASSAU         C5                N-8340

   (City)         (State)           (Zip)

                                               Table I - Non-Derivative Securities Beneficially Owned
  1. Title of Security (Instr. 4)                                          2. Amount of Securities         3. Ownership      4. Nature of Indirect Beneficial
                                                                           Beneficially Owned (Instr.      Form: Direct      Ownership (Instr. 5)
                                                                           4)                              (D) or Indirect
                                                                                                           (I) (Instr. 5)

  Class A Common Stock                                                                1,922,095                  D

                                                 Table II - Derivative Securities Beneficially Owned
                                            (e.g., puts, calls, warrants, options, convertible securities)
  1. Title of Derivative Security (Instr. 4)     2. Date Exercisable and      3. Title and Amount of                 4.            5.               6. Nature of
                                                 Expiration Date              Securities Underlying                  Conversion    Ownership        Indirect
                                                 (Month/Day/Year)             Derivative Security (Instr. 4)         or Exercise   Form:            Beneficial
                                                                                                                     Price of      Direct (D)       Ownership (Instr.
                                                                                                         Amount      Derivative    or Indirect      5)
                                                                                                         or          Security      (I) (Instr. 5)
                                                                                                         Number
                                                 Date           Expiration                               of
                                                 Exercisable    Date          Title                      Shares

  Explanation of Responses:

                                                                                                      Antonio Collie                  07/27/2018
                                                                                                   ** Signature of Reporting
                                                                                                                                 Date
                                                                                                   Person
  Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
  * If the form is filed by more than one reporting person, see Instruction 5 (b)(v).
  ** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
  Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
  Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid
  OMB Number.




https://www.sec.gov/Archives/edgar/data/1061069/000174257618000007/xslF345X02/primary_doc.xml                                                                 Page 1 of 1
